 


110 HRES 1225 EH: Expressing support for designation of June 2008 as “National Safety Month”.
U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1225 
In the House of Representatives, U. S.,

June 9, 2008
 
RESOLUTION 
Expressing support for designation of June 2008 as “National Safety Month”. 
 
 
Whereas, after years of decline, the rate of unintentional injuries and deaths in the United States has risen to new and unacceptable levels;  
Whereas deaths from motor vehicle collisions, poisonings from unintentional overdoses, and falls remain as the three leading causes of preventable death in the United States;  
Whereas the cost of unintentional injuries to Americans exceeds $650,000,000,000 each year and causes great suffering among individuals and their families;  
Whereas the cost of unintentional injuries to workers and their employers is $164,700,000,000 each year, including the value of 120,000,000 days of lost productivity;  
Whereas preventing unintentional injury and death requires the cooperation of all levels of government, the Nation’s employers, and the general public;  
Whereas the National Safety Council, founded in 1913, was congressionally chartered in 1953 to lead this Nation in injury prevention through safety and health education, training, and advocacy in the United States;  
Whereas the National Safety Council educates the workforce about policies, practices, and procedures leading to increased safety, protection, and health in business and industry, as well as in schools and colleges, on roads and highways, and in homes and communities;  
Whereas since the summer season is a time of increased rates of preventable injuries and death, it is an appropriate time to focus the attention of our workforce and community leaders on injury risks and preventions by celebrating June 2008 as “National Safety Month”; and  
Whereas the National Safety Council in 2008 as part of its public education about safety and health will provide this Nation a monthlong campaign in June with the theme “Make a Difference”: Now, therefore, be it  
 
That the United States House of Representatives— 
(1)supports the designation of “National Safety Month”;  
(2)recognizes the contributions of the National Safety Council and its ongoing commitment to raising awareness about the need for the implementation of safe practices in our schools and jobs; and  
(3)encourages citizens to observe the National Safety Month with appropriate ceremonies and educate themselves about the importance of implementing safe practices in our schools and on our jobs to prevent unintentional injury and death.  
 
Lorraine C. Miller,Clerk.
